DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 9/12/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 7/12/2022, applicant agrees to withdraw inventions of group 1(claims 1-14), and elects group 2 (claims 15-20). Hence Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/12/2022. Claims 15-20 and new claims 27-31 are considered in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 15, the term of “the light” (line 10) is indefinite and lacks antecedent, as claim 1 before line 10 does not cite a term of “a light”.

Further, the term of “wherein the light from the light source passes through the at least one scanning mirror” (line 12-13) is vague and renders the claims indefinite. Claim cites “wherein the coupler divides the light coming from the light source into the sample and reference arms” (line 10-11), --- the light coming from the light source is divided into two portions before going to a scanning mirror (fig. 1, 131). Only a portion of the light in the sample arm can go to a scanning mirror (see fig. 1, 131). So a light arrived at the scanning mirror is not the light out from the light source. Instant specification disclosure does not teach that a scanning mirror is used to direct the light right out from the light source.

More, instant specification disclosure teaches that the interferometer comprising a reference arm and a sample arm (see application publication ¶[0026] - ¶[0028]); that is, reference arm, sample arm and scanning mirror are included in the interferometer. Claim citation term of “the system comprising: …a sample arm; a reference arm; at least one scanning mirror; an interferometer;….” (line 2-8) becomes vague and renders the claims indefinite.

Claims 16-20 and 27-31 are rejected as containing the deficiencies of claim 15 through their dependency from claim 15.

Regarding claim 19, the term of “The multi-modal OCT system method of claim 18” (line 1) is indefinite and lacks antecedent, as nowhere in claims cites “a multi-modal OCT system method”.

Claim 20 has same undefined issue (line 1) as that of claim 19.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Knighton et al (US 7301644) in a view of Yao et al (US 20150272438).

Regarding Claim 15, Knighton teaches a multi-modal optical coherence tomography (OCT) system (abstract; fig. 1), the system comprising: 

a light source (fig. 1, 105); 
a coupler (fig. 1, 115); 
a sample arm (fig. 1, 165); 
a reference arm (fig. 1, 125, 170); 
at least one scanning mirror (fig. 1, 130); 
an interferometer (fig. 1, 165 + (125, 170));
a spectrometer (fig. 1,160); 

wherein the coupler divides the light coming from the light source into the sample and reference arms (fig. 1, 115, 165, 125, 170); 

wherein the light from the light source passes through the at least one scanning mirror (fig. 1, 130); and 

wherein the spectrometer is configured to image an interference spectrum returning from the interferometer to generate OCT images (fig. 1, 160, 150, 155, 195, 185A-C; col. 4, line 51-60, a spectrometer 160 can be coupled to a line scan camera 155 to detect the combined reference and sample light….); 

a processor configured to process the OCT images (fig. 1, 150, 195, 180, 185A-C).

But Knighton does not specifically disclose that wherein a retinal stimulator configured to generate flicker light stimulation that is coupled into at least one eye of a subject; and a processor configured to process the OCT images to map hemodynamic responses of the eye evoked by the flicker light stimulation.

However, Yao teaches device (abstract; fig. 1), including a multi-modal optical coherence tomography (OCT) system () configured to provide dynamic mapping of hemodynamic responses (fig. 16A-B; ¶[0078], line 1-22, Intrinsic optical signal (IOS) imaging may provide a non-invasive method for concurrent morphological and functional evaluation of the retina; optical coherence tomography (OCT) imagers have been explored to detect transient IOSs associated with retinal stimulation; both stimulus-evoked retinal neural activity and corresponding hemodynamic and metabolic changes may produce transient IOSs associated with retinal stimulation); 

wherein a retinal stimulator configured to generate flicker light stimulation that is coupled into at least one eye of a subject (fig. 1, 130, 115, eye; ¶[0039], line 15-23, a visible green light source 130 may be employed for retinal stimulation); and
 
a processor configured to process the OCT images to map hemodynamic responses of the eye evoked by the flicker light stimulation (¶[0038], line 10-24, where the system is capable of processing the images recorded by the camera to produce images of intrinsic optical signals (IOS) from retinal photoreceptor cells; includes at least one computing device for processing the images to produce the IOS images; ¶[0078], line 1-22, Intrinsic optical signal (IOS) imaging may provide a non-invasive method for concurrent morphological and functional evaluation of the retina; optical coherence tomography (OCT) imagers have been explored to detect transient IOSs associated with retinal stimulation; both stimulus-evoked retinal neural activity and corresponding hemodynamic and metabolic changes may produce transient IOSs associated with retinal stimulation).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the OCT system of Knighton by the device of Yao for the purpose for objective measurement of retinal function that also provides improved spatial resolution (¶[0034], line 1-10).

Regarding Claim 16, Knighton – Yao combination teaches the multi-modal OCT system of claim 15, wherein the processor is also configured to dynamically map neural activity of the eye evoked by the flicker light stimulation (¶[0078], line 1-22, Intrinsic optical signal (IOS) imaging may provide a non-invasive method for concurrent morphological and functional evaluation of the retina; optical coherence tomography (OCT) imagers have been explored to detect transient IOSs associated with retinal stimulation; both stimulus-evoked retinal neural activity and corresponding hemodynamic and metabolic changes may produce transient IOSs associated with retinal stimulation, as disclosed in Yao).

(Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding Claim 17, Knighton – Yao combination teaches the multi-modal OCT system of claim 16, wherein the map of hemodynamic responses is a hemodynamic-intrinsic optical signal (IOS) map and the map of neural activity is neural-lOS map (¶[0030], line 1-10, relates to in vivo imaging of intrinsic optical signals from retinas. The present disclosure provides discussion of imaging, mapping, and detection of retinal; ¶[0078], line 1-22, Intrinsic optical signal (IOS) imaging may provide a non-invasive method for concurrent morphological and functional evaluation of the retina; optical coherence tomography (OCT) imagers have been explored to detect transient IOSs associated with retinal stimulation; both stimulus-evoked retinal neural activity and corresponding hemodynamic and metabolic changes may produce transient IOSs associated with retinal stimulation, as disclosed in Yao).

Regarding Claim 18, Knighton – Yao combination teaches the multi-modal OCT system of claim 17, wherein the multi-modal OCT system acquires raw spectrum image data and generates OCT images and OCT angiography (OCTA) images from the acquired raw spectrum image data (¶[0078], line 1-22, Intrinsic optical signal (IOS) imaging may provide a non-invasive method for concurrent morphological and functional evaluation of the retina; optical coherence tomography (OCT) imagers have been explored to detect transient IOSs associated with retinal stimulation; both stimulus-evoked retinal neural activity and corresponding hemodynamic and metabolic changes may produce transient IOSs associated with retinal stimulation, as disclosed in Yao; col. 7, line 34-41, the fundus intensity image can provide all necessary landmarks for orienting the 3-D data to other fundus images, such as fundus photographs and fluorescein angiography, as disclosed in Knighton), and 

wherein the processor maps the neural activity by: 
using the OCTA images to generate blood vessel masks; and 
processing the OCT images with the blood vessel masks to remove blood vessels from the OCT images (---this portion of claim is of intended use, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

(also note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114); see also MPEP §2111.04)).

Regarding Claim 19, Knighton – Yao combination teaches the multi-modal OCT system method of claim 18, wherein processor processes the OCTA images to generate the hemodynamic-lOS map (¶[0030], line 1-10, relates to in vivo imaging of intrinsic optical signals from retinas. The present disclosure provides discussion of imaging, mapping, and detection of retinal; ¶[0078], line 1-22, Intrinsic optical signal (IOS) imaging may provide a non-invasive method for concurrent morphological and functional evaluation of the retina; optical coherence tomography (OCT) imagers have been explored to detect transient IOSs associated with retinal stimulation; both stimulus-evoked retinal neural activity and corresponding hemodynamic and metabolic changes may produce transient IOSs associated with retinal stimulation, as disclosed in Yao).

Regarding Claim 20, Knighton – Yao combination teaches the multi-modal OCT system method of claim 18, wherein the neural activity that is mapped includes neural activity of multiple cell layers of the eye, wherein the multiple cell layers include at least two of the ganglion cell layer, the inner plexiform layer, the outer plexiform layer and the choroid layer (col. 8, line 10-16, a full segmentation process would be one that identifies many ( or all) retinal layers and/or structures, as disclosed in Knighton; ¶[0112], line 1-12, clear structures of outer segment (OS), inner segment (IS) ellipsoid, eternal limiting membrane (ELM), outer plexiform layer (OPL), inner nuclear layer (INL), inner plexiform layer (IPL), ganglion cell layer (GCL), and nerve fiber layer (NFL) are shown, as disclosed in Yao)..

Regarding Claim 27, Knighton – Yao combination teaches the multi-modal OCT system of claim 15, wherein the OCT system is one of a spectral domain OCT system, a swept source OCT system, a point scanning OCT system, a line scan OCT system and a full field OCT system (fig. 1. 155, 160 and OCT, as disclosed in Knighton).

Regarding Claim 28, Knighton – Yao combination teaches the multi-modal OCT system of claim 15, further comprising:
 
a line CCD camera (fig. 1, 155, as disclosed in Knighton); 
a diffraction grating (fig. 1, 160; col. 4, line 50-60, a spectrometer 160; a spectrometer will include an optical element such as a diffraction grating for angularly dispersing the light as a function of wavelength, as disclosed in Knighton); and 
a lens (fig, 1, lenses in 165, or a lens to 160, as disclosed in Knighton),
 
wherein the line CCD camera has a line rate up to 70,000 Hertz (Hz) (¶[0110], line 1-16, The line-scan camera may have a line speed up to about 140,000 lines/s when working at double line mode and about 70,000 lines/sat single line mode, as disclosed in Yao).

Regarding Claim 29, Knighton – Yao combination teaches the multi-modal OCT system of claim 15, wherein the OCT system has a wide depth of field compared to a thickness of a retina of the subject (---In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Knighton – Yao combination is same to that recited in the claims, then it is expecting the properties/functions of measuring depth provided by Knighton – Yao combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 30, Knighton – Yao combination teaches the multi-modal OCT system of claim 15, wherein the light source is a near infrared superluminescent diode (col. 4, line 25-30, The low coherent light source 105 can be a super-luminescent diode, as disclosed in Knighton; ¶[0039], line 15-23, the NIR light source 127 may comprise a superluminescent laser diode (SLD), as disclosed in Yao).

Regarding Claim 31, Knighton – Yao combination teaches the multi-modal OCT system of claim 15, wherein the light source is one of a superluminescent diode, a swept source laser, and a supercontinuum laser (col. 4, line 25-30, The low coherent light source 105 can be a super-luminescent diode, as disclosed in Knighton; ¶[0039], line 15-23, the NIR light source 127 may comprise a superluminescent laser diode (SLD), as disclosed in Yao). 

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872